Case: 11-15575         Date Filed: 12/18/2012   Page: 1 of 6

                                                                           [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                             No. 11-15575
                                         Non-Argument Calendar
                                       ________________________

       D.C. Docket Nos. 8:11-cv-01866-JSM-TGW; 8:07-cr-454-JSM-TGW-10


RODERICK CRAWFORD,

                                                                          Plaintiff-Appellant,

                                                 versus


UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellee.

                                      ________________________

                            Appeal from the United States District Court
                                for the Middle District of Florida
                                  ________________________
                                      (December 18, 2012)

Before CARNES, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

         Roderick Crawford appeals pro se the denial of his motion to vacate his

sentence. 28 U.S.C. § 2255. In 2008, Crawford entered an agreement to plead
              Case: 11-15575     Date Filed: 12/18/2012    Page: 2 of 6

guilty to conspiring to possess with intent to distribute 1,000 kilograms or more of

marijuana and 5 kilograms or more of cocaine, 21 U.S.C. §§ 841(a),

841(b)(1)(A)(ii), 841(b)(1)(A)(vii), 846, and to waive his right to appeal or

challenge collaterally his sentence, subject to four exceptions. The district court

sentenced Crawford as a career offender based in part on his conviction in a

Florida court in 2002 of battery on a law enforcement officer. See United States

Sentencing Guidelines Manual § 4B1.1. Crawford moved to vacate his sentence

after the Supreme Court issued its decision in Johnson v. United States, 559 U.S.

____, 130 S. Ct. 1265 (2010). Crawford argued that the district court

miscalculated his sentence by counting his prior conviction as a “crime of

violence.” Because Crawford’s postconviction challenge to his sentence is barred

by the appeal waiver in his plea agreement, we affirm.

      As part of his plea agreement, Crawford agreed to waive his right to

challenge his sentence. In his written agreement, Crawford “expressly waive[d]

the right to appeal [his] sentence or to challenge it collaterally on any ground,

including the ground that the Court erred in determining the applicable guidelines

range pursuant to the United States Sentencing Guidelines[,]” subject to four

exceptions: (1) “the sentence exceeds the applicable guidelines range as

determined by the Court”; (2) “the sentence exceeds the statutory maximum

penalty”; (3) the sentence “violates the Constitution”; or (4) the government

                                          2
              Case: 11-15575     Date Filed: 12/18/2012    Page: 3 of 6

appealed Crawford’s sentence. Crawford also “agreed that [the district court]

ha[d] jurisdiction and authority to impose any sentence up to the statutory

maximum.” During his change of plea hearing before a magistrate judge,

Crawford said that he understood the waiver provision; he understood he could not

appeal or later challenge “the way the Court calculate[d] the sentencing

guidelines”; and he agreed “freely and voluntarily” to the waiver “as part of the

plea agreement.” The district court later accepted Crawford’s plea of guilty.

      During his sentencing hearing in 2008, Crawford stated that he did not

object to the factual accuracy of his presentence investigation report or his

classification as a career offender, and the district court adopted the findings and

calculations in the report. And Crawford, through counsel, acknowledged that his

prior convictions in Florida for three felony drug offenses and two offenses

involving the battery of a law enforcement officer in 2002 and 2005 resulted in a

total offense level of 34, a criminal history category of VI, and a maximum

statutory penalty of life imprisonment. At the request of the government, the

district court reduced Crawford’s offense level by three points for his substantial

assistance, U.S.S.G. § 5K1.1, which reduced his offense level from 34 to 31 and

resulted in a revised guideline range between 188 and 235 months of

imprisonment. The district court considered the statutory sentencing factors, 18




                                          3
                Case: 11-15575    Date Filed: 12/18/2012   Page: 4 of 6

U.S.C. § 3553(a), and sentenced Crawford at the low end of the revised guideline

range. Crawford did not appeal.

       In August 2011, Crawford moved to vacate his sentence and argued that he

was “actually innocent of his career offender offense in light of Johnson” and the

district court had miscalculated his sentence by counting his conviction for battery

of a law officer as a “crime of violence,” but the district court denied the motion

sua sponte. The district court ruled that the decision of the Court in Johnson did

not apply retroactively; Crawford’s motion to vacate was untimely; and Crawford

could not use the actual innocence exception to “overcome the procedural bar

caused by [his] untimely filing” because his classification as a career offender was

not a “substantive offense for which [he] stands convicted.” In the alternative, the

district court assumed that Johnson applied retroactively and ruled that Crawford

was not entitled to relief because his challenge to the “application of the

Sentencing Guidelines[] [was] a non-constitutional issue that provides no basis for

collateral relief” and he had otherwise waived his right to challenge his sentence

collaterally.

       The government concedes, and we assume for purposes of this appeal, that

the decision in Johnson is retroactively applicable, which leaves only one issue for

us to decide: whether Crawford’s motion to vacate is barred by the collateral

appeal waiver in his plea agreement. Ordinarily, our review requires a two-fold

                                          4
              Case: 11-15575     Date Filed: 12/18/2012   Page: 5 of 6

inquiry into whether Crawford’s waiver was made knowingly and voluntarily and,

if so, whether Crawford waived the particular challenge to his sentence. See

United States v. Buchanan, 131 F.3d 1005, 1008–09 (11th Cir. 1997). But we can

proceed directly to the second inquiry because Crawford concedes that the appeal

waiver provision in his plea agreement is valid. Crawford “ask[s] [this] Court to

enforce [the] stipulation as agreed upon by all parties” in his plea agreement that

he can appeal “his illegal sentence” and the imposition of a sentence “above the

applicable guidelines range.”

      Crawford’s postconviction challenge to his sentence is barred by the appeal

waiver in his plea agreement. Crawford acknowledged during his change of plea

hearing that the waiver would bar him from challenging the miscalculation of his

advisory guideline range. And Crawford cannot obtain relief under any of the

exceptions to the waiver. The district court imposed a sentence within Crawford’s

advisory guideline range “as determined by the Court”; his sentence of 188 months

of imprisonment is well below the maximum statutory penalty of life

imprisonment; and the miscalculation of his sentence does not “violate the

Constitution,” see Gilbert v. United States, 640 F.3d 1293, 1321 (11th Cir. 2011).

Furthermore, Crawford is procedurally barred from challenging the miscalculation

of his sentence for the first time in a motion to vacate, and he cannot excuse his

default based on the exception for actual innocence. See McKay v. United States,

                                          5
              Case: 11-15575     Date Filed: 12/18/2012   Page: 6 of 6

657 F.3d 1190, 1196–99 (11th Cir. 2011). The actual innocence exception applies

only to an issue of “‘factual innocence, not mere legal insufficiency.’” Id. at 1197

(quoting Bousley v. United States, 523 U.S. 614, 623, 118 S. Ct. 1604, 1611

(1998)).

      We AFFIRM the denial of Crawford’s motion to vacate his sentence.




                                          6